Opinion by
Dallinger, J.
In accordance with stipulation of counsel, bottles, lamps, atomizers, photo frames, trays, atomizers and droppers, baskets, boxes, corks, tantalus set, and match holders chiefly used in the household were *434held dutiable at 40 percent under paragraph 339. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47867), Rice v. United States (T. D. 49373), and Abstract 34153 cited. Hollow flasks plated with gold or silver like those the subject of Viking Trading Co. v. United States (C. D. 132) were held dutiable at 40 percent under paragraph 339. On the authority of Abstract 8950 brushes were held dutiable at 45 percent under paragraph 1407 and mirrors at 50 percent under paragraph 230 as claimed.